     Case 3:19-cv-00284-MMD-WGC Document 18 Filed 09/09/20 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     NATHAN DOUGLAS LAWRENCE,                          Case No. 3:19-cv-00284-MMD-WGC

7                                    Plaintiff,                       ORDER
             v.
8

9     ELKO COUNTY, et al.,

10                               Defendants.

11

12          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

13   by former state prisoner Nathan Douglas Lawrence. (ECF No. 1-1.) On March 10, 2020,

14   this Court issued an order directing Plaintiff to file his updated address and a non-prisoner

15   application to proceed in forma pauperis with this Court within 30 days. (ECF No. 14.)

16   Plaintiff filed an updated address with the Court, but he did not file a non-prisoner

17   application to proceed in forma pauperis. (ECF No 16.) Because it was not clear whether

18   Plaintiff received the Court’s order, the Court issued another order stating that Plaintiff

19   must file a non-prisoner application to proceed in forma pauperis within 30 days. (ECF No.

20   17.) The thirty-day period has now expired, and Plaintiff has not filed a non-prisoner

21   application to proceed in forma pauperis, or otherwise responded to the Court’s order.

22          District courts have the inherent power to control their dockets and “[i]n the exercise

23   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

24   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

25   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

26   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

27   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

28   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for
     Case 3:19-cv-00284-MMD-WGC Document 18 Filed 09/09/20 Page 2 of 3


1    failure to comply with an order requiring amendment of complaint); Carey v. King, 856

2    F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

3    requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

4    Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

5    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

6    dismissal for lack of prosecution and failure to comply with local rules).

7           In determining whether to dismiss an action for lack of prosecution, failure to obey

8    a court order, or failure to comply with local rules, the court must consider several factors:

9    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

10   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

11   disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

12   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

13   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

14          Here, the Court finds that the first two factors, the public’s interest in expeditiously

15   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

16   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

17   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

18   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

19   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

20   disposition of cases on their merits—is greatly outweighed by the factors in favor of

21   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

22   court’s order will result in dismissal satisfies the “consideration of alternatives”

23   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

24   at 1424. The Court’s initial order requiring Plaintiff to file his updated address and file a

25   non-prisoner application to proceed in forma pauperis with the Court within 30 days

26   expressly stated, “IT IS FURTHER ORDERED that if Plaintiff does not timely comply with

27   this order, the Court will dismiss this case without prejudice.” (ECF No. 14 at 2.) In the

28   Court’s follow up order, the Court further stated, “IT IS FURTHER ORDERED that if

                                                    2
     Case 3:19-cv-00284-MMD-WGC Document 18 Filed 09/09/20 Page 3 of 3


1    Plaintiff does not timely comply with this order, dismissal of this action may result.” (ECF

2    No. 17 at 2.) Thus, Plaintiff had adequate warning that dismissal would result from his

3    noncompliance with the Court’s orders to file a non-prisoner application to proceed in

4    forma pauperis within 30 days.

5           It is therefore ordered that this action is dismissed without prejudice based on

6    Plaintiff’s failure to file a non-prisoner application to proceed in forma pauperis in

7    compliance with this Court’s orders.

8           It is further ordered that the Clerk of Court will enter judgment accordingly.

9           DATED THIS 9th day of September 2020.

10

11
                                               MIRANDA M. DU
12                                             CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
